Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 June 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	The instant application is a national stage entry of PCT/JP2019/004734 filed 8 February 2019.  Claims 1-9 are currently pending and examined on the merits within.

Claim Rejections – 35 U.S.C. 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


6.	Claim 7 recites “low alcohol”.  Does this refer to a type of alcohol, such as a lower alcohol, or an amount of alcohol, i.e., a low amount of alcohol.  The phrase “low alcohol” is not defined by the claim nor does the specification provide a standard for ascertaining the requisite metes and bounds, thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections – 35 U.S.C. 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (U.S. Patent Application Publication No. 2010/0190871) in view of Harada (WO2012070309A1) and Ribier et al. (U.S. Patent No. 5,753,241).
	Regarding instant claims 1 and 3, Araki et al. teach a composition comprising an organosiloxane derivative of formula 1

    PNG
    media_image1.png
    116
    205
    media_image1.png
    Greyscale
wherein at least one of R1 to R3 is a functional group represented by O-Si(R4)3 in which R4 is an alkyl group having 1 to 6 carbon atoms or a phenyl group, and the remaining R1 to R3 may be the same or different substituted or unsubstituted monovalent hydrocarbon group, A is a linear or branched alkylene group represented by CqH2q wherein q is any integer of 0 to 20, and M is a metal atom or organic cation.  See paragraphs [0011-0012]. Example 2 comprises water and butylene glycol (divalent glycol), petrolatum (hydrocarbon oil), squalan (hydrocarbon oil), decamethycyclopentasiloxane (silicone oil), and dimethylpoysiloxane (silicone oil).  The compositions may additionally comprise higher alcohols, such as isostearyl alcohol or oleyl alcohol.  See paragraph [0066]. The composition comprises nonionic surfactants such as PEG-60 glyceryl isosterate and PEG-5 glyceryl stearate.  See Example 2.  
	Regarding instant claim 4, Example 3 teaches an oil phase comprising 14% silicone oil and hydrocarbon oils, 2% emollient and 0.1% perfume; thus the oils are calculated to make up 86.96% of the oil phase. 
	Regarding instant claim 5, Example 2 comprises 2% petrolatum, 3% squalan, 3% decamethylcyclopentasiloxane, and 2% dimethylpolysiloxane resulting in a 1:1 ratio of silicone oil to hydrocarbon oil.   
	Regarding instant claims 8-9, the oil phase was gradually added to the aqueous phase with stirring.  This reads on mixing a portion of the dispersion medium with the oil component, carboxy-modified silicone surfactant, higher fatty alcohol or acid, and nonionic surfactant and diluting.  See 
	Araki et al. do not teach a nonionic surfactant with an HLB between 12 to 17 or oil droplets having a particle size of 150 nm or less. 
	Harada teach an oil-in-water type emulsified cosmetic for sunscreen containing zinc oxide, volatile oil, higher fatty acid in a liquid state, silicone or sugar ester containing a carboxyl group in the structure, nonionic detergent and water.  See abstract.  The volatile oil can be hydrocarbon or silicone oils.  See page 2.  The nonionic surfactant is blended as an emulsifier for producing a stable emulsion.  See page 3. The nonionic surfactant is component E, which in table 1 has  an HLB of 16.5.  The liquid higher fatty acid is isostearic acid or oleic acid.  See page 3. 
	Ribier et al. teach an oil-in-water nanoemulsion in which the oil globules have a mean size of less than 100 nm. The nanoemulsion is stable upon storage and can be used in the field of cosmetics.  See abstract. The oil globules of the nanoemulsions have a mean size ranging from 30 to 75 nm.  See column 4, lines 22-29.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute one nonionic surfactant for another to yield predictable results since Harada teaches similar nonionic surfactants with higher HLB values forming stable oil-in-water emulsions with volatile oils, higher fatty acids in a liquid state, and silicones containing  a carboxyl group.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the globule size within known effective parameters as taught by Ribier et al. to achieve the desired effect.  With regards to instant claim 2, since Araki et al, Harada and Ribier make obvious the emulsion, an interfacial film of the oil droplets should form.  Regarding 

Conclusion 
9.	No claims are allowed at this time.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA WORSHAM/Primary Examiner, Art Unit 1615